Dismissed in Part, Affirmed in Part, and Memorandum Opinion filed May 6,
2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00764-CV

      KOMERICA POST, LLC AND DONG WOOK YANG, Appellants
                                          V.
            JAI SUNG BYUN AND AESUK KIM BYUN, Appellees

                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-12612

                  MEMORANDUM OPINION
      Appellees Jai Sung Byun and Aesuk Kim Byun (the “Byuns”) sued
Appellants Komerica Post, LLC and Dong Wook Yang (together, “Komerica”) for
defamation. After the trial court ruled on several of Komerica’s pending motions
and pleas, Komerica filed this interlocutory appeal. For the reasons below, we
dismiss the appeal in part and affirm in part.
                                  BACKGROUND

      Komerica Post, LLC is a Korean language newspaper and Yang is its
managing editor. In February 2016, Jai Sung Byun sued Komerica and asserted a
claim for defamation. Komerica moved to dismiss the claim pursuant to the Texas
Citizens Participation Act (the “TCPA”). See Tex. Civ. Prac. & Rem. Code Ann.
§§ 27.001-27.011. The trial court granted in part Komerica’s motion to dismiss the
defamation claim to the extent the claim was based on Komerica’s statements
regarding Jai Sung Byun’s criminal history and education. The trial court’s ruling
did not address Jai Sung Byun’s defamation claim premised on Komerica’s
statements that Jai Sung Byun committed adultery.

      In September 2016, Jai Sung Byun filed a second amended petition and
added a defamation claim on behalf of his wife, Aesuk Kim Byun. In response,
Komerica filed a first amended answer, counterclaim, and request for disclosure.

      Approximately one year later, Komerica filed numerous motions and pleas
including:

      •      a motion for a new docket control order;
      •      a no-evidence summary judgment motion;
      •      a motion to rule on the no-evidence summary judgment motion;
      •      a “Plea in Bar” as to Aesuk Kim Byun’s claims, asserting she did not
             properly serve Komerica with process;
      •      a special appearance and plea to the jurisdiction asserting that,
             because Aesuk Kim Byun did not properly serve Komerica with
             process, the trial court lacked jurisdiction over Komerica with respect
             to her claims;
      •      a second amended and first supplemental plea in bar; and
      •      a trial brief on res judicata, arguing the Byuns’ claims were barred by
             the trial court’s earlier rulings.


                                         2
The trial court signed three orders with respect to Komerica’s motions and pleas.

       In its September 23, 2019 order, the trial court stated that Komerica’s no-
evidence summary judgment motion “was never properly set before the Court and
hence the Court will not be rendering any type of ruling on the motion until such
time that is it properly set.”

       In its October 1, 2019 order, the trial court stated that Komerica’s special
appearance was “a motion complaining of lack of service.”           Concluding this
argument was waived because Komerica made a general appearance in the case,
the trial court denied Komerica’s special appearance.

       On October 2, 2019, the trial court signed an “Order on [Komerica’s] Pleas
in Bar, Plea to the Jurisdiction, Alleged Special Appearance and Request for
Sanctions.” The trial court denied Komerica’s requested relief and concluded that
Komerica’s “numerous pleas were filed for purposes of delay and harassment.”
The trial court assessed against Komerica and its attorney $1,500 in sanctions.
Komerica filed an interlocutory appeal pursuant to section 51.014 of the Texas
Civil Practice and Remedies Code. See Tex. Civ. Prac. & Rem. Code Ann.
§ 51.014.

                                      ANALYSIS

       Komerica raises three issues on appeal:

       1.     challenging the trial court’s ruling on its special appearance,
              Komerica argues that Aesuk Kim Byun did not effect service of
              process and that her claims were outside the applicable statute of
              limitations;
       2.     the trial court erred by “refusing to rule” on Komerica’s no-
              evidence summary judgment motion; and
       3.     the trial court erred by assessing sanctions against Komerica and
              its attorney.

                                          3
 Before turning to these issues, we begin by analyzing our jurisdiction with respect
 to Komerica’s interlocutory appeal.

I.     Interlocutory Jurisdiction

       In general, Texas appellate courts have jurisdiction only over final
 judgments. Rusk State Hosp. v. Black, 392 S.W.3d 88, 92 (Tex. 2012). However,
 an exception to this rule exists when a statute authorizes an interlocutory appeal.
 CMH Homes v. Perez, 340 S.W.3d 444, 447 (Tex. 2011). We strictly construe
 statutes authorizing interlocutory appeals because they comprise a narrow
 exception to the general rule that interlocutory orders are not immediately
 appealable. Round Table Physicians Grp., PLLC v. Kilgore, 607 S.W.3d 878, 887
 (Tex. App.—Houston [14th Dist.] 2020, pet. denied).

       Here, Komerica asserts its interlocutory appeal is permissible under three
 subsections in Texas Civil Practice and Remedies Code section 51.014:

       (a) A person may appeal from an interlocutory order of a district court,
           county court at law, statutory probate court, or county court that:

                             *                *           *
          (6)   denies a motion for summary judgment that is based in whole
                or in part upon a claim against or defense by a member of the
                electronic or print media, acting in such capacity, or a person
                whose communication appears in or is published by the
                electronic or print media, arising under the free speech or
                free press clause of the First Amendment to the United States
                Constitution, or Article I, Section 8, of the Texas
                Constitution, or Chapter 73;

          (7) grants or denies the special appearance of a defendant under
              Rule 120a, Texas Rules of Civil Procedure[;]
                             *                *           *
          (12) denies a motion to dismiss filed under Section 27.003 [of the
               TCPA.]
                                          4
Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(6), (7), (12).

      Beginning with subsection (6), we conclude it does not confer interlocutory
jurisdiction over Komerica’s appeal because it applies only to denials of certain
summary judgment motions. The trial court’s September 23 order is the only one
addressing Komerica’s summary judgment motion. But the trial court did not rule
on Komerica’s summary judgment motion in the order — rather, the trial court
explicitly stated that it was not rendering a ruling because the summary judgment
motion was not properly set. Therefore, subsection (6) does not authorize an
interlocutory appeal because the trial court did not deny Komerica’s motion for
summary judgment. See id. § 51.014(a)(6).

      Komerica also contends this court has jurisdiction under subsection (7)
based on the trial court’s denial of its special appearance. The trial court denied
Komerica’s special appearance in its October 1 and October 2 orders; therefore, we
have jurisdiction to consider Komerica’s appeal with respect to this issue. See id.
§ 51.014(a)(7).

      Finally, Komerica contends this court has jurisdiction under subsection (12),
which permits an interlocutory appeal from the denial of a TCPA motion to
dismiss. Komerica’s issues on appeal, however, do not arise from the denial of a
TCPA motion to dismiss. Moreover, the trial court’s order granting and denying
Komerica’s TCPA motion to dismiss was signed approximately three years before
Komerica filed its notice of interlocutory appeal. Komerica’s notice of appeal was
well outside the 20-day deadline to appeal from the denial of a TCPA motion to
dismiss. See id. § 27.008(b) (an interlocutory appeal from the denial of a TCPA
motion to dismiss is an accelerated appeal); Tex. R. App. P. 28.1 (in an accelerated
appeal, notice of appeal must be filed within 20 days of the judgment or order).
Accordingly, this subsection does not establish our jurisdiction over Komerica’s

                                         5
  appeal.

        Therefore, we (1) consider only those issues raised with respect to the trial
  court’s denial of Komerica’s special appearance and (2) lack jurisdiction to
  consider the other issues Komerica raises on appeal. See Tex. Civ. Prac. & Rem.
  Code Ann. § 51.014(a); Round Table Physicians Grp., PLLC, 607 S.W.3d at 887.

II.     Komerica’s Special Appearance

        Under Texas Rule of Civil Procedure 120a, a nonresident defendant may
  challenge a trial court’s exercise of personal jurisdiction by filing a special
  appearance. See Tex. R. Civ. P. 120a(1). Rule 120a requires a defendant to file a
  special appearance before filing any other plea, pleading, or motion; if the
  defendant fails to follow this due-order-of-pleading requirement, the defendant
  waives personal jurisdiction and enters a general appearance. See id. A defendant
  enters a general appearance if it “invokes the judgment of the court on any
  question other than the court’s jurisdiction or recognizes by its acts that an action is
  properly pending against it.” Kehoe v. Pollack, 526 S.W.3d 781, 789 (Tex. App.—
  Houston [14th Dist.] 2017, no pet.). Such an appearance waives a defendant’s
  challenge to personal jurisdiction. See Glob. Paragon Dallas, LLC v. SBM Realty,
  LLC, 448 S.W.3d 607, 612 (Tex. App.—Houston [14th Dist.] 2014, no pet.).

        We conclude Komerica waived its Rule 120a special appearance.
  Komerica’s special appearance challenged the trial court’s jurisdiction with respect
  to the claims asserted against it by Aesuk Kim Byun. But before raising this
  jurisdictional challenge, Komerica repeatedly sought substantive relief from the
  trial court with respect to the Byuns’ suit. Aesuk Kim Byun was added as a
  plaintiff in September 2016 via the Byuns’ second amended petition. In June
  2018, Komerica responded to the Byuns’ second amended petition with its “First
  Amended Answer, Counterclaim, and Request for Disclosure.” Before filing its
                                             6
special appearance in September 2019, Komerica filed (1) a motion for a new
docket control order, (2) a no-evidence summary judgment motion challenging the
Byuns’ defamation claims, and (3) a motion requesting the trial court rule on its
no-evidence summary judgment motion. Accordingly, Komerica failed to follow
the due-order-of-pleading requirement as necessary to challenge jurisdiction via a
special appearance. See Tex. R. Civ. P. 120a(1); Kehoe, 526 S.W.3d at 789.

      We overrule Komerica’s interlocutory appeal challenging the trial court’s
denial of its special appearance.

                                    CONCLUSION

      For the reasons explained above, we lack jurisdiction to consider Komerica’s
interlocutory appeal with respect to the trial court’s (1) “refusal to rule” on
Komerica’s no-evidence summary judgment motion, and (2) order assessing
sanctions against Komerica and its attorney. Therefore, we dismiss these portions
of Komerica’s appeal for lack of jurisdiction.

      We affirm the trial court’s denial of Komerica’s special appearance.




                                       /s/       Meagan Hassan
                                                 Justice


Panel consists of Justices Jewell, Zimmerer, and Hassan.




                                             7